Citation Nr: 1819186	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to Camp Lejeune Contaminated Water (CLCW) exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1984 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

 In February 2016, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In August 2016, the Court granted the July 2016 Joint Motion for Remand (JMR). In doing so, the Court vacated and remanded the Board's February 2016 decision.

This matter was remanded by the Board in February 2017.


FINDINGS OF FACT

1. The Veteran is currently diagnosed with prostate cancer.

2. The Veteran served at Camp Lejeune, North Carolina, from 1984 to 1985, and is presumed to have been exposed to contaminated water during service.

3. Symptoms of prostate cancer were not chronic in service, were not continuous since separation from service, and did not manifest to a compensable degree within one year of separation from service.

4. The currently diagnosed prostate cancer was not incurred in service and is not etiologically related to service, including as due to exposure to contaminated water during service.

CONCLUSION OF LAW

Prostate cancer was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminated water at Camp Lejeune, North Carolina. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in March 2012. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided a VA examination with respect to the claim decided herein. The examination adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with prostate cancer, which is listed as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer (manifested by malignant tumors) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987. Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3). This presumption may be rebutted by affirmative evidence to the contrary. Id.  

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: Kidney cancer, Liver cancer, Non-Hodgkin's lymphoma, Adult leukemia, Multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and Bladder cancer. Id. As such, prostate cancer is not a disease for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted. Id.  

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1154 (a) (2012); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information). The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that his prostate cancer is the result of military service. Specifically, the Veteran asserts that his current prostate cancer is the result of exposure to contaminated water while serving and living on base at Camp Lejeune in North Carolina.

The record establishes that the Veteran was on active duty at Camp Lejeune during the contamination period. VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

The Veteran's service treatment records are negative for complaints or treatments for prostate cancer. A June 2011 private treatment report noted that the Veteran had a diagnosis of malignant neoplasm of the prostate.

A June 2017 VA examination report showed that the examiner reviewed the Veteran's claims file and noted a diagnosed a history of prostate cancer status post radiation therapy, in remission. The examiner opined that the Veteran's prostate cancer was less likely than not caused by or result of his exposure to Camp Lejeune Contaminated Water (CLCW). The examiner reported that the Veteran was diagnosed with prostate cancer in June 2011, when he was 47 years old, which was 26 years after being at Camp Lejeune. The examiner reported that there was no indication in the service treatment records of any recurrent prostate problems or diagnosis during military service. The examiner also referred to medical literature regarding prostate cancer, the water suppled at Camp Lejeune contaminated with benzene, vinyl chloride, PERC, and TCE, environmental exposure literature concerning exposure to benzene, vinyl chloride, PERC, and TCE in relation to prostate cancer, and occupational exposure literature. The examiner noted that the Veteran was stationed at Camp Lejeune for approximately 10 months, and was diagnosed with prostate cancer 26 years after leaving Camp Lejeune. The examiner noted that the Veteran had several scientifically supported risk factors for prostate cancer, including age, obesity, and ongoing smoking. The examiner remarked that prostate cancer had one of the strongest relationships between advancing age and any malignancy. Having a family member increased the risk of developing prostate cancer, but only 5 to 10 percent of the cases of prostate cancer have a first degree relative that had the disease, meaning that 90 percent of prostate cancer cases do not have a family history. The examiner also reported that while a few occupational studies cited to in the examination report suggest that there may be an increased risk of developing prostate cancer after substantial exposures for at least 5 years to TCE and PCE, there are many more studies in the literature that have found no increase in risk after any amount of work place exposure. Therefore, the examiner opined that with the possible exception of work place exposure (which was greater than the estimated CLCW exposure) to TCE or PCE for greater than 5 years, which is much longer than the Veteran was at Camp Lejeune, the weight of scientific evidence in relation to this case supports that the Veteran's prostate cancer was less likely than not caused by or a result of his exposure to CLCW. In providing the opinion the examiner noted a review of 25 different medical articles and literature for support.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against a finding that prostate cancer was incurred during service, to include exposure to CLCW. Initially, the Board finds that the evidence reflects the Veteran was first diagnosed with prostate cancer in 2011, which is 26 years after his exposure to CLCW, and more than 13 years after separation from service. This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection. Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the preponderance of the evidence is against a finding that prostate cancer was caused by exposure to CLCW. In reaching this conclusion, the Board gives significant probative value to the June 2017 VA examination. Here, the VA examiner reviewed the Veteran's claims file and medical literature, and opined that it was less likely than not that the Veteran's prostate cancer was related to active service, to include exposure to CLCW. The Board notes that this is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's diagnosed prostate cancer and service, to include exposure to CLCW. The June 2017 VA examiner's opinions provided clear rationales based on an accurate and thorough discussion of the evidence of record, to include numerous citations to medical studies and literature. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinion is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for prostate cancer. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claims is his own lay statements. In those statements, the Veteran contends that his prostate cancer was incurred in service, due to exposure to CLCW. However, the Board finds that the Veteran is a layperson and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing prostate cancer and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. Even if they were competent, they are outweighed by the medical opinions obtained from medical professional in June 2017 who considered the Veteran's statements and reviewed the claims file and found that his prostate cancer was not incurred in service or due to exposure to CLCW.

The Board concludes that the preponderance of the evidence shows that the prostate cancer noted above did not manifest during service and was not caused by exposure to CLCW. Therefore, the preponderance of the evidence is against the claim for service connection for the above conditions, and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as secondary to Camp Lejeune Contaminated Water exposure, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


